Per Curiam,
Joseph S. Lovering Wharton died in 1931, leaving a will by which he ex-, ercised powers of appointment vested in him under the wills of Joseph S. Lovering, his grandfather, Charlotte Brown Wharton, his first wife, and Washington Brown, his first wife’s father, over portions of their respective estates. All three estates were' audited concurrently, since the same question of construction was involved in each of them.
*461We are all of the opinion that the learned auditing judge has decided this question correctly. Testator’s language is plain and clearly discloses his intention. Technical rules or canons of construction are, therefore, inapplicable: Britt Estate, 369 Pa. 450 (1952).
Little can be profitably added to what has been so well said in the scholarly and comprehensive adjudication. The exceptions are all dismissed and the adjudication is confirmed absolutely.